Citation Nr: 1029799	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than February 23, 
1999 for an award of service connection for paranoid 
schizophrenia. 

2.  Competency of the Veteran to handle the disbursement of 
Department of Veterans' Affairs (VA) funds. 

3.  Entitlement to an effective date earlier than June 20, 2002 
for the assignment of a total evaluation (schedular, or on the 
basis of unemployability) for service-connected paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
February 12 to April 1, 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of various decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  The 
Veteran testified at a videoconference hearing before the Board 
in March 2010.

Based on correspondence received in February 2010, it would 
appear that the Veteran is alleging the presence of clear and 
unmistakable error in various prior decisions of the RO and/or 
the Board.  However, the decision or decisions with which the 
Veteran disagrees, and the exact nature of the "error" alleged, 
remains unclear.  Accordingly, the Veteran should be contacted in 
an attempt to clarify the specific elements of his argument.

Finally, for reasons which will become apparent, the appeal as to 
the issues of the Veteran's competency to handle the disbursement 
of VA funds, and an effective date earlier than June 20, 2002 for 
the assignment of a total evaluation for the Veteran's service-
connected paranoid schizophrenia, is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  In rating decisions of October 1976 and December 1979, with 
which the Veteran voiced no disagreement, the RO denied 
entitlement to service connection for schizophrenia.  

2.  In a decision of May 1982, the Board denied entitlement to 
service connection for schizophrenia.  

3.  In a rating decision of September 1988, with which the 
Veteran voiced no disagreement, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, 
specifically, schizophrenia.

4.  On February 23, 1999, there was received the Veteran's 
"reopened" claim for service connection for schizophrenia.

5.  In a decision of March 2001, the Board denied entitlement to 
service connection for schizophrenia, essentially concluding that 
new and material evidence had not been submitted sufficient to 
reopen the Veteran's previously denied claim.  

6.  In an Order of May 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's March 2001 
decision, and, in so doing, remanded the Veteran's case for 
action consistent with the aforementioned Order.  

7.  In a decision of May 2002, the Board granted service 
connection for schizophrenia, finding that the Veteran's 
preexisting paranoid schizophrenia was, in fact, aggravated 
during his period of active military service.

8.  In a rating decision of September 2002, with which the 
Veteran voiced his disagreement, but subsequently failed to 
perfect his appeal, the RO effectuated the Board's May 2002 
decision granting service connection for paranoid schizophrenia, 
and assigned an effective date of February 23, 1999, the date of 
receipt of the Veteran's "reopened" claim.  

9.  The Veteran has raised a freestanding claim for an earlier 
effective date in an attempt to overcome the finality of the RO 
decision in September 2002 assigning February 23, 1999 as the 
proper effective date for the award of service connection for 
paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The decision of the RO in September 2002 which assigned an 
effective date of February 23, 1999 for the award of service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The Veteran's claim for an effective date prior to February 
23, 1999 for the award of service connection for paranoid 
schizophrenia is legally insufficient.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

For reasons which will become apparent, the Board is compelled to 
deny this appeal as a matter of law, and not based upon 
consideration of the evidentiary record.  No possible development 
of the record would affect the outcome of this decision.  Because 
no reasonable possibility exists that such development would aid 
in substantiating this claim, any deficiencies of Veterans Claims 
Assistance Act of 2000 (VCAA) notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; see also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (holding that compliance with the VCAA 
is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
his claim).  

Earlier Effective Date

By way of background, in rating decisions of October 1976 and  
December 1979, with which the Veteran voiced no disagreement, the 
RO denied entitlement to service connection for paranoid 
schizophrenia.  Moreover, in a decision of May 1982, the Board 
continued the denial of service connection for paranoid 
schizophrenia.  In a subsequent rating decision of September 
1988, the RO once again denied entitlement to service connection 
for paranoid schizophrenia.  Significantly, the Veteran filed no 
notice of disagreement with that determination, with the result 
that it has now become final.

On February 23, 1999, there was received the Veteran's "reopened" 
claim for service connection for schizophrenia.  Following 
various subsequent actions by the Board and by the United States 
Court of Appeals for Veterans Claims, the Board, in a decision in 
May 2002, granted service connection for paranoid schizophrenia.  
That determination was effectuated in a rating decision of 
September 2002, which assigned an effective date of February 23, 
1999 for the award of service connection for paranoid 
schizophrenia.  Significantly, while the Veteran did, in fact, 
voice his disagreement with the effective date for that award of 
benefits, he subsequently failed to perfect his appeal.  
Accordingly, the rating decision of September 2002, which 
assigned an effective date of February 23, 1999 for the award of 
service connection for paranoid schizophrenia, became final.  

The Veteran now seeks an effective date of 1976 for the 
aforementioned award of service connection for paranoid 
schizophrenia.  According to the Veteran, it was at that time 
that his preexisting paranoid schizophrenia underwent a 
clinically identifiable and permanent increase in severity, 
thereby warranting the assignment of an earlier effective date.

Generally, the effective date of an award based on an original 
claim or a claim reopened after final disallowance shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a) (West 2002).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2009).

Where a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).  An unappealed decision issued by the 
Board is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2009).  Where the Board affirms a 
determination by the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104 (2009).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where the evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2009).  Only a request for revision premised on clear and 
unmistakable error could result in the assignment of an effective 
date earlier than that assigned by a final decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the Veteran is attempting to advance a claim 
for an earlier effective date for the award of service connection 
for paranoid schizophrenia.  However, as noted above, the United 
States Court of Appeals for Veterans Claims (Court) has made it 
clear that there can be no "freestanding" claim for an earlier 
effective date, because to allow such a claim would be contrary 
to the principles of finality set forth in 38 U.S.C.A. § 7105 
(West 2002); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In 
other words, the finality of the effective date precludes any 
attempt to now claim an earlier effective date on grounds other 
than clear and unmistakable error.  

As noted above, the Veteran has effectively attempted to raise an 
impermissible freestanding claim for an earlier effective date.  
Consequently, there is no valid claim for the Board to consider 
on appeal, and the appeal must be dismissed.


ORDER

The appeal regarding the Veteran's claim of entitlement to an 
effective date earlier than February 23, 1999 for the award of 
service connection for paranoid schizophrenia is dismissed.


REMAND

In addition to the above, the Veteran seeks to establish that he 
is competent to handle the disbursement of VA funds, and that an 
effective date earlier than June 20, 2002 for the assignment of a 
total evaluation (schedular or on the basis of unemployability) 
for service-connected paranoid schizophrenia should be assigned.

In that regard, a review of the record discloses that, in a 
rating decision of September 2004, the Veteran was found not 
competent to handle the disbursement of VA funds.  However, in a 
subsequent rating decision of March 2006, the Veteran was, in 
fact, found competent to handle the disbursement of such funds.  
Significantly, in a rating decision of June 2007, the Veteran was 
once again found not competent to handle the disbursement of VA 
funds.  However, the Veteran has since argued (including during 
the course of the hearing before the undersigned Veterans Law 
Judge in March 2010) that he is, in fact, capable of handling and 
managing his own money.

The Board notes that, based on a review of the Veteran's file, he 
has not recently undergone a VA examination for the purpose of 
determining his ability to handle the disbursement of VA funds.  
Moreover, in April 2010, subsequent to the issuance of the most 
recent Supplemental Statement of the Case in November of 2008, 
there was received at the Board additional evidence in the form 
of a VA record of hospitalization and various statements from the 
Veteran's pastor chronicling the nature and effect of his 
service-connected paranoid schizophrenia.  Such evidence clearly 
relates to and/or has a bearing on the Veteran's claimed 
competency to handle the disbursement of VA funds, and must, 
therefore, absent a waiver (which is not present in this case), 
be referred to the agency of original jurisdiction for initial 
review.  

Finally, the Board notes that, in a rating decision of April 
2007, the RO denied entitlement to an effective date earlier than 
June 20, 2002 for the assignment of a total evaluation for 
service-connected paranoid schizophrenia.  At that time, it was 
noted that, while a 100 percent schedular evaluation (for 
paranoid schizophrenia) was not assigned until August 3, 2002, 
the Veteran had been assigned a 70 percent evaluation on June 20, 
2002, at which time a total disability rating based upon 
individual unemployability was also assigned.  Based on the 
pertinent evidence of record, the RO concluded that an effective 
date earlier than June 20, 2002 for the award of a total 
disability rating was not warranted.  Significantly, that same 
month, the Veteran voiced his disagreement with the effective 
date assigned for the award of a 100 percent evaluation.  
However, while in January 20008, the RO purportedly issued a 
Statement of the Case on the issue of an earlier effective date 
for the award of the aforementioned total evaluation , the 
substance of that Statement of the Case instead addressed the 
issue of an earlier effective date for the award of service 
connection for paranoid schizophrenia, an issue addressed in the 
aforementioned decision.  Under the circumstances, the RO must 
issue a Statement of the Case on the issue of entitlement to an 
effective date earlier than June 20, 2002 for the assignment of a 
total evaluation (schedular or on the basis of unemployability) 
for service-connected paranoid schizophrenia.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2010, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded VA 
medical and field examinations in order to 
more accurately determine his competency to 
handle the disbursement of VA funds.  The 
RO/AMC is advised that the Veteran 


must be given adequate notice of the date 
and place of the requested medical 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claim.

As regards the requested medical 
examination, all pertinent symptomatology 
and findings should be reported in detail, 
and all appropriate studies should be 
performed.  

Following completion of the aforementioned 
medical and field examinations, the medical 
examiner should offer an opinion as to 
whether the Veteran is competent to handle 
the disbursement of VA funds.  In reaching 
that determination, the examiner should 
take into account all the pertinent 
evidence of record, specifically including 
recently submitted VA records of 
hospitalization covering the period from 
December 2008 to January 2009, as well as 
various letters from the Veteran's pastor.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of their examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim regarding his competency to 
handle disbursement of VA funds.  Should 
the Veteran continue to be found 
incompetent, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim since the issuance of 
the most recent SSOC in November 2008.  An 
appropriate period of time should be 
allowed for response.

4.  The RO/AMC should then issue to the 
Veteran a Statement of the Case (SOC) 
addressing the issue of entitlement to an 
effective date earlier than June 20, 2002 
for the assignment of a total evaluation 
(schedular or on the basis of 
unemployability) for service-connected 
paranoid schizophrenia.  Accompanying that 
SOC should be notice to the Veteran of his 
appellate rights, and of the need to file 
a timely Substantive Appeal in order to 
perfect his appeal on that issue.  The 
SOC must also contain notice of all 
relevant action taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


